Citation Nr: 1516305	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  09-00 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for carcinoma of the left testicle, to include as due to in-service herbicide exposure or in-service exposure to aviation fuel and maintenance operations.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to September 1974 with service in the Republic of Vietnam.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied service connection for carcinoma of the left testicle.

In October 2012, the Board remanded this matter for additional development.  For the following reasons, this appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Veteran asserts that the carcinoma of his left testicle is related to service, specifically due to exposure to herbicides or to exposure from aviation fuel and maintenance operations in service.  See August 2012 appellant brief.  The Board notes that the Veteran served in Vietnam and that exposure to Agent Orange has been conceded.  In addition, the Veteran's DD214 shows that his military occupational specialty was that of a helicopter pilot.  Thus, his contentions of exposure to aviation fuel and maintenance operations are consistent with the circumstances of his service.  

The Veteran was afforded a VA examination in March 2013 in which the VA examiner opined that the claimed condition was less likely than not incurred in or caused by service.  The VA examiner's rationale was that, while exposure to Agent Orange was conceded, there is no credible medical information in the claims file linking seminoma to the Agent Orange exposure and that the VA does not recognize the seminoma as being one of the consequences of Agent Orange exposure.   The VA examiner further noted that the statement in the medical records that his seminoma "could" be related to his Agent Orange exposure is speculative and does not meet "at least as likely as not" criteria.  

Once VA undertakes the effort to provide an examination when developing a claim for service connection it must provide an adequate one.  Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

Here, the VA medical opinion obtained in this appeal is inadequate because the physician did not address the questions of whether there was a direct relationship between the carcinoma of the Veteran's left testicle and his active duty and whether this diagnosed disability is the result of his conceded in-service exposure to Agent Orange or is related to exposure from aviation fuel and maintenance operations in service.  The Board points out that, although carcinoma of the left testicle is not among the disorders that are presumed to be associated with exposure to herbicides, the Agent Orange presumption is not the sole method for showing causation, and the Veteran is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  Therefore, the AOJ should schedule him for a new VA examination.  The examiner must provide a well-reasoned opinion addressing the nature and etiology of the Veteran's diagnosed carcinoma of the left testicle and the medical probabilities that the disability is directly related to the Veteran's time in service, to include his conceded in-service herbicide exposure or to exposure from aviation fuel and maintenance operations.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, by an examiner who has not previously examined the Veteran, to determine the etiology of his carcinoma of the left testicle.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note that this has been accomplished in the VA examination report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner is requested to opine whether it is as least as likely as not (50 percent or greater probability that the carcinoma of the Veteran's left testicle is related to or had its onset during active service, to include herbicide exposure or exposure to aviation fuel and maintenance operations.  

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  In providing this opinion, the examiner should comment on the medical articles cited and discussed in the Veteran's representative's August 2012 appellant brief as well as the October 2007 VA medical record in which a VA physician indicated that the carcinoma of the Veteran's left testicle could be related to toxin or agent orange exposure.  The examiner should also reconcile his findings with the March 2013 VA opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Then, readjudicate the claim for service connection for carcinoma of the left testicle, to include as due to in-service herbicide exposure or in-service exposure to aviation fuel and maintenance operations.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

